Title: From George Washington to Brigadier General James Clinton or the Commanding Officer at Fort Montgomery, 5 April 1777
From: Washington, George
To: Clinton, James,Commanding Officer at Fort Montgomery



Sir,
Head quarters. Morris Town. 5th April 1777.

In order to shorten the March of the Massachusett’s Regiments intended for this quarter, They are directed to take their Route thro’ the Greenwoods to Kinderhook, Claverack or Red hook, from whence they are to fall down to Fort Montgomery by water. If none of the Enemy’s Vessells should be in Haverstraw bay, they may proceed down the River by Water, and disembark at Peek’s kill or in Jersey, as there may be Occasion. When the Sloops with the Troops arrive at Fort Montgomery, You are immediately to dispatch two boats to Haverstraw, to see if any of the Enemy’s shiping are in the Bay; If there are not, one of the Boats to return and report to You; the other to remain in the Bay near Verplank’s point: The Vessels then to go down with the tide of Ebb, and land the Troops where directed. Signals to be fixed upon, and given by the boat that remains below, in case any of the Enemy’s Vessells should be seen coming up, whilst ours are going down.
If you should have Occasion to be absent from the Garrison, for ever so short a time, be sure to leave a Copy of these Orders, with the next in Command. I am Yr most Obt Sert

Go: Washington

